82


’f                    OFFICE         OF    THE        ATTORNEY                 GENERAL            OF   TEXAS
                                                                AUSTIN
 I



     Honorable nava               ~~:axelll,         Jr.
     calm ty Attorn4~
     Rhal by County
     Canter,         fasa8

     near     Mr.     wc.*ellls                                 bplnlon        No.     O-7424




                       Your       letter         requ4atlnF:              on    opjnlon       u
     titled         mbjoot        is 84        folloWsa



                       ‘Cnn       an officer               Of



              clerk in ths
              eeaeed wife




                                                                 Penn1         Codo    defining         ‘Ropotie’   in
                                                                                                             .


                                          or    of     thj4        State   or 8nv          offiaer    et
                                                                       prealnat,           4ahool    dia-
                                                                                           of   thlm
              state,     or any otfie4r            or renher      Of                   8ny   Ptate,
              di4trfct.        ceant7*      8itfr     mchool    dj                   strjat    Or 4tLOP
              ~mjclpal        .boord, or fudge of my court, oreatod
              by or under        4athority         Of 8nJ pen4r41         Or sp40141
              law of’ thje        State,      or 8ny member        Of the togida-
              ture,     Hall      8pJ;Oint,       or rote    for,    or confiirm    t.he
              apyv-tl~trwv-,t     to 8ny offiC0, pOoitiOn,                elerkahlp,
              employvant        or dutJ, of’ any rerwn               related    ~1 tb-
                                                                                                                         83
.Iloarnble          D8T4       MOReill, Jr. - p8ge                 8




         ln  WIG second dGlgr4G by 8tttiitJ           or w9 thin   the
         third do((r44 by cGnaangt?!nity              the  psrson  t08~
         8ppOinting     or  90 voting,     or    to any OthGr    mabsr
         Of a ny luGh board,       the t4gial8tuT4~       or aaurt of
         4hlGh    spoh  perem     mo 8pp4ia    ting  or TGting ~47 be
         8 PGmbBr,     rbQ    the  Ul8rJr     f4Osr   or  OOmpsns4t~,Gn
         of woh appojntee         34 to he paid for, dlreetly or
         hdiroatly,                  out of Ot from publie               funds or t8os
         Of    OttiGG           Of    487     kind      Or   GhEt84t4r   WhGtsOG+Ot.’

                    yOar
                    From    et8t4tmOnt To t8k4 it. tn PO that           the ptep@ed
0mpl0~00         18      aOt
                     related     t0 the OWplO7ing       Gffioer    b7 blond    ln m,
ray   wb8t4oorsr,    8nd eapeoial1y        that   h4 18 not     tOt8t8d    to tbo (E
ploylag     otfioer Tithin     the   third    de&ros blood r418tlm.           It pb-
mnin8    anly   to be aeon Ghethrr       or not ho la rGl8ted tn the           nplo7-
in9 OfflOor by 8ffhf         ty Tifbin     the   noeand   demo40      Under   the  eom-
man 18~~      which thjs   Rtrte 8dopted        8s thr  rule    Gf deelsim     April
1, 1840, the blood relotlren            of the wife     ore   POl8t4d to the h8-
hand    by 8f’tSnit~.           Tho84    rel8tod     t0 th4     wife   by affinity     Only  8r4
not    8t all related           to the hu4bandt        but    an above     8t8t8dt i.he ham-
hand’s        kin  by ati’lnity       throngh    hi8   arrrrir@e     inaludos      anly those
perwno          who are related by aongan&u;unity                - blood - to the 8lf4.

                    Under        t~hs plain   lGtt8r     Of the           Cods, t0 ho         inelIg3hlo
fur     8ppoitttmGnt             by  tha   ComtJ     OfflOOr ,           the emplo7~          in your oam
must     bo rol8tGd              to the hu8band-4mplO~Or                  within the         8OCGnd       degree
of nffinlty.  Under your 8kt4Wnt   he 18 not                                       thU8   t418t4de         8nd
18 thornfore allgible to tbo 4pp4i~~4nt.

                    VQ    find        thorn       10dogtO
                                                        m4 by eon8angtdnit7                         or blood
botwean        the       wife        of the offi8ar Pnd her f8thOPa     Thor0                       18 0184
8 blood        r418tiOn               degrso
                                     Qt   One  h8tW443    her   fat-her 8Rd                      her      8T,,,t,   .,
who     is    a b8lf-8~8tOr           hot f8ther
                                            Of     , thus    reachin?   the                      two      64-
Free8 blood              rel8tion iie44848rl to 4rOludO the emplo~eo,                                8nd      the
two dsgreon              do not 5nolud4    ths hamband.

                    Out opinion   NC. O-2826,   Of d8tO                      July 3, 1840, IS               over-
 rul   Gd#    8nd    our opintonG   X08*  O-119, O-W34                       awl    O-1096     thorelm
orerml8d            8r4        r8rtorod          in    all   nsp4Ots     WhereIn     they     8ro    In     80-
 card wltb thl4 opinion.